Exhibit 10.12

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 27, 2015, which shall only be deemed effective
as of the First Amendment Effective Date (as hereinafter defined), is entered
into by and among NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“Borrower”), NEW YORK REIT, INC., a Maryland corporation
(the “REIT”), CAPITAL ONE, NATIONAL ASSOCIATION, as administrative agent for the
Lenders (as defined below) (in such capacity, the “Administrative Agent”), and
each Lender that has executed this Amendment.
WHEREAS, Borrower, the REIT, the Administrative Agent, and certain lenders party
thereto (each a “Lender” and collectively, the “Lenders”) entered into that
certain Second Amended and Restated Credit Agreement, dated as of April 14, 2014
(as amended, modified, restated, consolidated or supplemented from time to time,
the “Credit Agreement”), pursuant to which the Lenders made certain credit
facilities available to Borrower;
WHEREAS, the parties hereto desire to, among other things, amend the Credit
Agreement as provided herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1Defined Terms. Unless otherwise defined in this Amendment, terms
defined in the Credit Agreement shall have their defined meanings when used
herein.
SECTION 2    Amendment of the Credit Agreement. The Credit Agreement is hereby
amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby modified such that:
(i)
The definition of “Change in Control” therein is modified such that:

(A) clause (b) thereof is amended and restated in its entirety as follows:






--------------------------------------------------------------------------------



“(b) Prior to the Internalization, the Advisor shall no longer be Controlled by
Nicholas S. Schorsch, William M. Kahane, their Permitted Successors or other
Persons consented to in writing by the Required Lenders; provided, however, no
Change of Control shall be deemed to have occurred if any two of Michael Happel,
Nicholas Radesca (or his successor to the extent such successor is approved by
the Administrative Agent), Patrick O’Malley or Michael Ead immediately before
the event (collectively, the “Key Officers”) remain in their existing capacity
with the Advisor or in a substantially similar capacity with the Advisor
immediately after such event.  “Permitted Successors” means AR Global
International, LLC, or any asset manager or investment professional of similar
asset management experience and expertise approved by the Administrative Agent;
and


(B) clause (c) thereof is modified such that the names “William G. Stanley” and
“Gregory W. Sullivan” therein are replaced with the names “Sue Perrotty” and
“Nicholas Radesca”, respectively.
(ii)
The definition of “Consolidated Net Income” therein is modified such that:

(A)
the following is added both (1) at the end of the parenthetical immediately
before the proviso therein and (2) at the end of clause (b) of the proviso
therein: “, except income from the Worldwide Plaza Investment, which income
shall be included for the purpose of determining “Consolidated Net Income” in
accordance herewith”; and

(B)
the following sentence is added at the end thereof: “Consolidated Net Income
shall include, for any Lease, the amount of Eligible Rent Abatements with
respect to such Lease.”

(iii)
The following definition is added between the definitions of “Eligible
Institution” and “Environmental Indemnity Agreement”:

“Eligible Rent Abatements” means, for any Lease, rent abatements equal to the
lesser of (a) actual months of free rent concessions provided for under any
Lease, (b) if a Lease has a term of ten (10) or more years, up to twelve (12)
months of free rent concessions, (c) if a Lease has a term of less than ten (10)
years but five (5) or more years, then a number of months of free rent
concessions equal to the aggregate of (i) one (1) month for each year of the
term of the Lease and (ii) one (1) month, (d) if a Lease has a term of less than
five (5) years but three (3) or more years, then one (1) month of free rent

2



--------------------------------------------------------------------------------



concession, and (e) if a Lease has a term of less than three (3) years, then no
months of free rent concession, but in no event shall such abatements exceed 5%
of Consolidated EBITDA during the relevant testing period.”


(iv)
The definition of “FFO Distribution Allowance” therein is modified such that the
following is added immediately after the last word thereof: “, provided that
with respect to the four (4) consecutive fiscal quarters starting with the third
calendar quarter of 2015 through and including the second calendar quarter of
2016, a cumulative amount equal to 100% of Modified Funds From Operations for
such period shall apply”.



(v)
The following definition is added thereto between the definitions of “FFO
Distribution Allowance” and “First Extended Revolving Maturity Date”:



“FF&E” means Fixtures and Personalty other than stocks of food, alcohol and
other supplies held for consumption in normal operations.


(vi)
The following definition is added thereto between the definitions of “Fixed
Charge Coverage Ratio” and “Foreign Lender”:



“Fixtures and Personalty” means all fixtures, machinery, furnishings, equipment,
furniture and other tangible personal property now or hereafter affixed or
attached to, installed in, located on, under, above or within the Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of the Property, whether or not permanently affixed thereto, together
with all accessions, replacements and substitutions thereto or therefor and the
proceeds thereof, including all “equipment” (as defined in the UCC), inventory,
“farm products” (as defined in the UCC), “fixtures” (as defined in the UCC),
“manufactured homes” (as defined in the UCC), oil, gas and other minerals
(whether before or after extraction), and other “goods” (as defined in the UCC)
and any and all of the following: machinery; signs; artwork; office furnishings
and equipment; partitions and screens; generators, boilers, compressors and
engines; fuel; water and other pumps and tanks; irrigation lines and sprinklers;
refrigeration equipment; pipes and plumbing; elevators and escalators; sprinkler
systems and other fire extinguishing machinery and equipment; heating,
incinerating, ventilating, air conditioning and air cooling

3



--------------------------------------------------------------------------------



ducts, machinery, equipment and systems; gas and electric machinery and
equipment; facilities used to provide utility services; laundry, drying,
dishwashing and garbage disposal machinery or equipment; communication
apparatus, including television, radio, music, and cable antennae and systems;
floor coverings, rugs, carpets, window coverings, blinds, awnings, shades,
curtains, drapes and rods; screens, storm doors and windows; stoves,
refrigerators, dishwashers and other installed appliances; attached cabinets;
trees, plants and other items of landscaping; motorized, manual, mechanical or
other buses, boats, aircrafts and vehicles of any nature whatsoever; visual and
electronic surveillance systems and other security systems; elevators;
escalators; telecommunications equipment including telephones, switchboards,
exchanges, wires and phone jacks; maintenance equipment, golf carts, pro shop
merchandise, tables, chairs, mirrors, desks, wall coverings, clocks and lamps;
kitchen, restaurant, bar, lounge, public room, public area, and other operating
or specialized equipment, including menus, dishes, flatware, dishware,
glassware, cooking utensils, tables, refrigerating units, microwave equipment,
ovens and timers; food and beverages; alcohol; cleaning materials and other
similar items; swimming pool heaters and equipment; recreational equipment and
maintenance supplies; clubhouse equipment, furnishings and supplies, including
lockers and sporting equipment; health and recreational facilities; and linens.
Fixtures and Personalty does not include fixtures, equipment and personalty
owned by the Franchisor or by tenants under Leases of the Real Property or any
part thereof.”


(vii)
The following definitions are added thereto between the definitions of “Form
W-8IMY” and “Fronting Exposure”:



“Franchise Agreement” means hat certain Hotel Management Agreement for Viceroy
New York, between KHM Viceroy New York, LLC, a Delaware limited liability
company and Franchisor, dated as of February 20, 2013.


“Franchisor” means AREP Fifty-Seventh LLC, a Delaware limited liability company.




(viii)
The following definition is added thereto between the definitions of
“Governmental Authority” and “Guaranteed Obligations”:


4



--------------------------------------------------------------------------------



“Gross Income” means, with respect to any Real Property for any period, property
rental and other income (as determined in accordance with GAAP) attributable to
such Real Property accruing for such period (adjusted to eliminate the straight
lining of rents), including Eligible Rent Abatements.
(ix)
The following definitions are added thereto between the definitions of “Honor
Date” and “Incentive Listing Distribution”:

“Hotel” has the meaning set forth in Section 6.15.
“Hotel Owner” means ARC NY120W5701, LLC, a Delaware limited liability company.
(x)
The definition of “Modified Funds From Operations” therein is modified by adding
the following at the end thereof: “Modified Funds From Operations shall include
all Eligible Rent Abatements.””.

(xi)
The definition of “Net Operating Income” therein is modified such that the words
“with respect to any Real Property for any period, property rental and other
income (as determined in accordance with GAAP) attributable to such property
accruing for such period (adjusted to eliminate the straight lining of rents)”
are deleted and replaced with the following: “(a) Gross Income”.

(xii)
The following definitions are added thereto between the definitions of “163
Washington SPE” and “Option Rights”:

“Operating Lease” means that certain Lease Agreement between Hotel Owner and
Operating Lessee, dated as of November 18, 2013, as amended through the date
hereof, and as the same may from time to time be extended, amended, restated,
supplement or otherwise modified.
“Operating Lessee” means ARC NY120W5701 TRS, LLC, a Delaware limited liability
company.


(xiii)
Clause (E) of the definition of “Permitted Distributions” therein is modified
such that the amount “$65,000,000” therein is deleted and replaced with
“$100,000,000”.

(xiv)
The word “or” at the end of Clause (H) of the definition of “Permitted
Distributions” is deleted.

(xv)
The following definition is added thereto between the definitions of “Special
Purpose Entity” and “Statutory Reserve Rate”:


5



--------------------------------------------------------------------------------





“STAR Report” means a STAR Report issued by STR, Inc. (or any successor or other
entity that succeeds STR, Inc. in customarily providing such reports in the
hotel industry) with respect to the Hotel.


(xvi)
The definition of “Threshold Amount” therein is modified such that the amounts
“Forty Million Dollars ($40,000,000)” and “Twenty Million Dollars ($20,000,000)”
appearing in clauses (a) and (b) thereof, respectively, are deleted and replaced
with “Eighty Million Dollars ($80,000,000)” and “Forty Million Dollars
($40,000,000)” respectively.

(xvii)
The definition of “Value-Based Borrowing Base Limit” therein is modified to add
the following proviso at the end thereof: “; provided that the Value-Based
Borrowing Base Limit for the Hotel shall be forty percent (40%)”.

(b)    The following is added as Section 5.22 of the Credit Agreement:
“Section 5.22 Franchise Agreements.
(a)    For so long as the Hotel is a Borrowing Base Property, Borrower shall (or
shall cause the Hotel Owner to) (i) operate the Hotel in accordance with the
Franchise Agreement and promptly perform and observe all of the material
covenants required to be performed and observed by Hotel Owner under the
Franchise Agreement and do all things necessary to preserve and to keep
unimpaired their material rights thereunder after giving effect to any waivers
provided by Franchisor thereunder, (ii) promptly notify Administrative Agent of
any material default under the Franchise Agreement of which any Credit Party is
aware and (iii) promptly enforce, in a commercially reasonable manner, the
performance and observance of all of the material covenants required to be
performed and observed by Franchisor under the Franchise Agreement.
(b)    For so long as the Hotel is a Borrowing Base Property, neither the Hotel
Owner nor any Credit Party nor any Affiliate of any Credit Party shall, without
the prior written approval of Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, (i) enter into any new franchise
agreement for the Hotel or (ii) terminate or modify the Franchise Agreement,
either orally or in writing, in any material respect. Promptly following any
modification to the Franchise Agreement that does not require the consent of
Administrative Agent pursuant to this Section 5.22,

6



--------------------------------------------------------------------------------



Borrower shall provide Administrative Agent with a copy of such modification.
(c)    For so long as the Hotel is a Borrowing Base Property, as additional
security for the Obligations, Borrower shall cause Hotel Owner to collaterally
assign and grant to Administrative Agent on behalf of the Lenders, a security
interest in, all of Hotel Owner’s right, title and interest in and to the
Franchise Agreement. Administrative Agent does not hereby assume any of Hotel
Owner’s obligations or duties under the Franchise Agreement.”
(c)    The following is added as Section 5.23 of the Credit Agreement:
“Section 5.23 FF&E. Borrower shall maintain, or cause to be maintained, adequate
and sufficient FF&E for the use, occupancy, operation and maintenance of the
Hotel leased by it as a 240-room full service hotel at market occupancy levels,
and in accordance with its Franchise Agreement.”
(d)    The following is added as Section 5.24 of the Credit Agreement:
“Section 5.24 Operating Lease. For so long as the Hotel is a Borrowing Base
Property, (a) the Operating Lease shall be in full force and effect; (b)
Operating Lessee shall have (i) accepted possession of all of demised premises
under the Operating Lease and (ii) commenced the payment of rent to the extent
due under the Operating Lease, and there shall be no offsets, claims or defenses
to the enforcement thereof; (c) all rents due and payable under the Operating
Lease shall be paid and no portion thereof shall have been paid for any period
more than thirty (30) days in advance; (d) the rent payable under the Operating
Lease shall be the amount set forth in the Operating Lease approved by
Administrative Agent, and there shall be no claim or basis for a claim by
Operating Lessee for an adjustment to such rent; (e) there shall be no material
default (beyond the expiration of any applicable notice, grace or cure periods)
by Operating Lessee under the Operating Lease; (f) all security deposits under
Operating Lease, if any, shall be as set forth in the Operating Lease; (g) Hotel
Owner shall be the sole owner of the entire lessor’s interest under the
Operating Lease; (h) the Operating Lease shall be the valid, binding and
enforceable obligation of Hotel Owner, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally and to general principles of equity; and (i) the Operating
Lease shall be subordinate to the Loan Documents pursuant to its terms.”

7



--------------------------------------------------------------------------------



(e)    Section 6.01(a)(ii) of the Credit Agreement is hereby modified such that
the ratio “1.40:1.00” therein is deleted and replaced with the ratio
“1:30:1.00”.
(f)    Section 6.01(a)(iii)(B) of the Credit Agreement is hereby deleted and
replaced with “(B) nine (9) Borrowing Base Properties at any time after there
are at least nine (9) Borrowing Base Properties,”.
(g)    Section 6.01(b)(vii) of the Credit Agreement is hereby modified such that
the following is added at the end thereof as a new paragraph thereto:
“Notwithstanding anything contained to the contrary herein, the REIT shall be
permitted to make distributions for payments of fees, interest, and other
payments required in connection with any Indebtedness expressly permitted under
Section 6.04 hereof, provided that no Default or Event of Default then exists
and no Default or Event of Default shall result therefrom.”
(h)    Intentionally omitted.
(i)    Section 6.04 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
Indebtedness. Each Subsidiary of Borrower that holds any interest in any
Subsidiary Guarantor, each of the 163 Entities and each Subsidiary Guarantor
shall not create, incur, assume, suffer to exist, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness except (a)
Indebtedness incurred pursuant to this Agreement and (b) Trade Payables. The
foregoing covenant does not limit the ability of (i) Subsidiaries that are not
Subsidiary Guarantors and that do not hold any interest in any Subsidiary
Guarantor (other than the 163 Entities) from creating, incurring, assuming,
suffering to exist or otherwise becoming or remaining directly or indirectly
liable with respect any Indebtedness or (ii) Subsidiary Guarantors to guarantee
unsecured Indebtedness of the REIT or the Borrower otherwise permitted
hereunder; provided, however, that (A) any guarantee provided by any Subsidiary
Guarantor of other unsecured Indebtedness of the REIT or the Borrower shall be
expressly made subordinate to such Subsidiary Guarantor’s obligations in respect
of their respective Guaranties to the extent of the value of the Liens provided
by such Subsidiary Guarantor under the Loan Documents, which, with respect to
any Mortgage executed by such Subsidiary Guarantor, shall be an amount equal to
no less than the maximum principal secured by such Mortgage as stated therein,
and (B) if any Subsidiary who is not a Subsidiary Guarantor hereunder is
required to deliver a guaranty in connection with other unsecured Indebtedness
of the REIT or the

8



--------------------------------------------------------------------------------



Borrower which is permitted hereunder, then such Subsidiary shall,
simultaneously therewith, become a guarantor of the Loans by executing a
guaranty of the Loans and such guaranty shall continue in full force and effect
for so long as such Subsidiary remains a guarantor of such other Indebtedness
(it being understood that its guaranty of the Loans shall be automatically
released if such Subsidiary is released from its guaranty of such other
Indebtedness) and the obligations of such Subsidiary in respect of such other
Indebtedness shall rank equal in right of payment with their obligations under
the guaranty.
(j)    Section 6.06 of the Credit Agreement is hereby modified such that the
following is added at the end thereof: “, unless the Liens and Negative Pledges
under the Loan Documents in respect of the Collateral are expressly permitted
thereby.”
(k)    Section 6.15 of the Credit Agreement is hereby modified such that the
following is added at the end thereof as a new paragraph:
“Notwithstanding anything to the contrary contained herein, the REIT, Borrower,
and their respective Subsidiaries shall be permitted to own any Investment (to
the extent otherwise permitted hereunder and in accordance with this Agreement)
in the hotel located at 120 West 57th Street, New York, New York (currently
known as the “Viceroy Hotel”) (the “Hotel”) owned by the Hotel Owner, and engage
in any business activities substantially related or incidental thereto (to the
extent not otherwise prohibited hereunder and in accordance with this
Agreement), and such property may be a Borrowing Base Property to the extent
added in accordance with Section 9.03(a). It is expressly agreed that no other
hotel or other lodging facility shall be added as a Borrowing Base Property
hereunder.”
(l)    Section 7.01(i) of the Credit Agreement is hereby modified such that the
amount “$15,000,000” therein is deleted and replaced with “$30,000,000”.
(m)    Section 9.01(b) of the Credit Agreement is hereby modified such that new
clause (xxi) thereof is added as follows:
“(xxi)    In addition to any other requirements set forth herein, for so long as
the Hotel is a Borrowing Base Property, Administrative Agent shall receive on a
quarterly basis a STAR Report for the then current quarter.”
(n)    Section 9.01(c)(i) of the Credit Agreement is hereby modified such that
the names and e-mail addresses “Paul Verdi (at Paul.Verdi@capitalone.com),
Patricia Visone (at

9



--------------------------------------------------------------------------------



patricia.visone@capitalone.com)” therein are deleted and replaced with “Michael
Sleece (at michael.sleece@capitalone.com), Ashish Tandon (at
ashish.tandon@capitalone.com)”.
(o)    Section 9.03(a) of the Credit Agreement is hereby modified such that (i)
the word “and” at the end of clause (xii) thereof is deleted and (ii) the period
at the end of clause (xiii) thereof is deleted and replaced with the following:
“; and
(xiv)    In addition to any other requirements set forth herein, in connection
with the addition of the Hotel as a Borrowing Base Property, Administrative
Agent shall have received and approved (such approval not to be unreasonably
withheld, conditioned or delayed) the Franchise Agreement and the Operating
Lease, and shall have received a STAR Report for the then current quarter.”
(p)    Section10.01(a) of the Credit Agreement is hereby modified such that the
notice addresses and contact Persons for Administrative Agent, Swingline Lender,
and L/C Issuer therein shall be deleted and replaced for all purposes under the
Credit Agreement in accordance therewith with the following:
“Capital One, National Association, 299 Park Avenue, New York, New York 10171,
Attention: Michael Sleece, with a copy to Capital One, National Association,
1680 Capital One Drive, Mclean, Virginia 22102, Attention: Ashish Tandon, and
with a copy to Morrison & Foerster LLP, 250 West 55th Street, New York, New York
10019, Attention: Jeffrey J. Temple, Esq.”
SECTION 3    Effectiveness of this Amendment. Notwithstanding anything to the
contrary contained in the Credit Agreement or this Amendment, the effectiveness
of this Amendment is conditioned upon, and this Amendment shall not be deemed
effective until, the date on which all of the following conditions shall have
been satisfied (the “First Amendment Effective Date”):
(a)    there are at least nine (9) Borrowing Base Properties (as defined in the
Credit Agreement as if same had already been amended and modified by this
Amendment); and
(b)    the receipt by the Administrative Agent, for the account of each Lender
that has executed this Amendment on or before the date hereof, of a fee from
Borrower which shall be equal to the product of (i) the aggregate of each such
Lender’s Revolving Commitment and Term Commitment, and (ii) 0.1%, in accordance
with that certain fee letter agreement in connection with same executed by
Borrower and Administrative Agent on or before the First Amendment Effective
Date.

10



--------------------------------------------------------------------------------



SECTION 4    Other References. All references in the Loan Documents to the
“Credit Agreement” shall be deemed to hereinafter refer to the Credit Agreement
as amended by this Amendment.
SECTION 5    Representations and Warranties. In order to induce the
Administrative Agent and the Required Lenders to execute this Amendment, each of
the Borrower and the REIT hereby represent and warrant to the Administrative
Agent and each of the Lenders that:
(a)    no Default or Event of Default exists;
(b)    the execution, delivery and performance by Borrower and the REIT of this
Amendment have been duly authorized by all necessary organizational action, on
the part of such Credit Party and do not require any consent or approval of, or
notice to or action by, any Person (including any Governmental Authority);
(c)    this Amendment and the other Loan Documents constitute the legal, valid
and binding obligations of each Credit Party hereto or thereto, and are
enforceable against each such Credit Party in accordance with their respective
terms, except as such enforceability may be limited by (a) an applicable
Insolvency Proceeding, (b) bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting generally the enforcement of creditors’
rights and (c) the application of general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law;
and
(d)    each of the representations and warranties made by each Credit Party in
or pursuant to any Loan Document (i) that is qualified by materiality or
“material adverse effect” or similar language is true and correct, and (ii) that
is not qualified by materiality, is true and correct in all material respects,
in each case, on and as of the date hereof, as if made on and as of such date,
except to the extent any such representation and warranty expressly relates to
an earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.
SECTION 6    Reaffirmation of Loan Documents.    Borrower and the REIT each
hereby: (a) reaffirms, ratifies, confirms, and acknowledges its obligations
under each Loan Document (as modified herein) to which it is a party, and agrees
to continue to be bound thereby and perform thereunder; (b) agrees and
acknowledges that all such Loan Documents (as modified herein) and all of such
party’s obligations thereunder are and remain in full force and effect and,
except as expressly provided herein, have not been modified; and (c)
acknowledges and agrees that it has no defenses, offsets or counterclaims of any
kind or nature whatsoever to its obligations under the Loan Documents (as
modified herein).
SECTION 1    Miscellaneous.
(a)    Credit Agreement Otherwise Not Affected; No Other Amendment or
Modification. Except as expressly contemplated hereby, the Credit Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects. The

11



--------------------------------------------------------------------------------



Administrative Agent’s and the Required Lenders’ execution and delivery of, or
acceptance of, this Amendment shall not be deemed to create a course of dealing
or otherwise create any express or implied duty by the Administrative Agent or
any such Lender to provide any other or further waivers or consents under the
same or similar circumstances in the future. Nothing contained herein shall be
deemed a waiver or consent in respect of (or otherwise affect the Administrative
Agent’s or the Lenders’ ability to enforce) any Default or Event of Default not
explicitly waived by Section 2 hereof.
(b)    No Reliance. Each of the Borrower and the REIT hereby acknowledge and
confirm to the Administrative Agent and the Lenders that it is executing this
Amendment on the basis of its own investigation and for its own reasons without
reliance upon any agreement, representation, understanding or communication by
or on behalf of any other Person.
(c)    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and to the benefit of their respective successors
and assigns permitted by the terms of the Loan Documents. No third party
beneficiaries are intended in connection with this Amendment.
(d)    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(e)    Complete Agreement. This Amendment, together with the Credit Agreement
and the other Loan Documents, contains the entire and exclusive agreement of the
parties hereto with reference to the matters discussed herein and therein. This
Amendment supersedes all prior drafts and communications with respect hereto and
may not be amended except in accordance with the provisions of Section 10.18 of
the Credit Agreement.
(f)    Severability. Whenever possible, each provision of this Amendment shall
be interpreted in such a manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Amendment
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Amendment, or the validity or effectiveness of such provision
in any other jurisdiction.
(g)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by PDF, facsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Amendment but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability and binding
effect of this Amendment.

12



--------------------------------------------------------------------------------



(h)    Interpretation. This Amendment is the result of negotiations between and
has been reviewed by respective counsel to the Borrower, the REIT, the
Administrative Agent and the Required Lenders and is the product of all parties
hereto. Accordingly, this Amendment shall not be construed against any party
merely because of its involvement in the preparation hereof.
(i)    Loan Document. This Amendment shall constitute a Loan Document.
(Remainder of page intentionally left blank; signature pages follow.)



13



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.


BORROWER:
NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership


By:    New York REIT, Inc.,
a Maryland corporation, its general partner




By:    /s/ Michael Ead            
Name: Michael Ead
Title: Senior Vice President and Counsel




REIT:
NEW YORK REIT, INC.,
a Maryland corporation




By:    /s/ Michael Ead                
Name: Michael Ead
Title: Senior Vice President and Counsel












(Signatures continue on following pages.)



 
ny-1200613

--------------------------------------------------------------------------------

Exhibit 10.12

ADMINISTRATIVE AGENT:
CAPITAL ONE, NATIONAL ASSOCIATION,
as administrative agent




By:    /s/ Ashish Tandon            
Name: Ashish Tandon
Title: Vice President








LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION






By:    /s/ Ashish Tandon            
Name: Ashish Tandon
Title: Vice President






(Signatures continue on following pages.)



 



--------------------------------------------------------------------------------

Exhibit 10.12

LENDER: BARCLAYS BANK PLC








By:    /s/ Christopher R. Lee            
Name: Christopher R. Lee
Title: Vice President







 



--------------------------------------------------------------------------------

Exhibit 10.12

LENDER: JPMORGAN CHASE BANK, N.A.








By:    /s/ Christian Lunt            
Name: Christian Lunt
Title: Vice President





 



--------------------------------------------------------------------------------

Exhibit 10.12

LENDER: KEYBANK, N.A.








By:    /s/ Sara Jo Smith        
Name: Sarah Jo Smith
Title: Assistant Vice President







 



--------------------------------------------------------------------------------

Exhibit 10.12

LENDER: CITIZENS BANK, NATIONAL ASSOCIATION








By:    /s/ Brad E. Bindas        
Name: Brad E. Bindas
Title: Sr. Vice President











 



--------------------------------------------------------------------------------

Exhibit 10.12

LENDER: SunTrust Bank








By:    /s/ Bryan P. McFarland        
Name: Bryan P. McFarland
Title: Senior Vice President





 

